Citation Nr: 1607057	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for disc disease with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was previously remanded by the Board in June 2014 for further evidentiary development.

The Veteran appeared for a hearing before the undersigned Acting Veterans Law Judge in February 2012.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This issue was previously remanded by the Board in June 2014.  The Remand instructed the RO to (1) send the Veteran proper notice, (2) to afford the Veteran a VA spine examination with an opinion as to the etiology of the Veteran's claimed spine condition, and (3) readjudicate the claim.  The Veteran was sent an appropriate notice letter in July 2014.  In addition, the Veteran was scheduled for and attended a January 2015 VA spine examination.  However, the Board finds that the January 2015 VA examiner did not properly answer the questions posed by the Board, and as a result the Remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).
Specifically, the examiner did not correctly use the standard of clear and unmistakable where appropriate in rendering the opinion.  As a result, the Board finds that a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2015 VA examiner.  If that examiner is not available, return the file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's spine condition.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

a) Provide an opinion as to whether the Veteran's back condition clearly and unmistakably (obviously or manifestly) existed prior to his active duty service.

In doing so, please address the Veteran's pre-service motor vehicle accident and the Veteran's lay statements.

Then address either b) and/or c) below, as appropriate:

b) If the Veteran's back condition did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the back condition originated during, or is etiologically related to, his active duty service.

c) If the Veteran's back condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

It is requested that the examiner use the standard of clear and unmistakable where appropriate in rendering his/her opinion.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should address the Veteran's contentions.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




